Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 38-44 and 48-54 in the reply filed on 04/29/2021 is acknowledged.
Claims 45-47 and 55-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/29/2021.
Double Patenting
Claim 48 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 43. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 49 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 41. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in 
Claim 49 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 42. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 50 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 44. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 50 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 43. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 50 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 46. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 40, 41, 42, 44, 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 40, the claim is dependent upon canceled claim 1. It appears as if this may be a typographical error, and claim 40 should instead be 
Regarding claim 41, the claim cites “wherein … droplets are provided by means of one or more nozzles, preferably vibration nozzles”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 41 recites the broad recitation “one or more nozzles”, and the claim also recites “preferably vibration nozzles” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Further regarding claim 41, the claim contains two periods. Please see MPEP 608.01(m), which states "Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations."
Regarding claim 42, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may 
Further regarding claim 42, the phrase “refractory substance” appears multiple times without proper antecedent basis. There is insufficient antecedent basis for this limitation in the claim. Appropriate action is required. 
Further regarding claim 42, the claim contains another broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 42 recites the broad recitation “the precursor or at least one of the precursors of refractory solids used in step (al) as refractory substance of component (i) is selected from the group consisting of - aluminum hydroxide, - magnesium hydroxide, - sheet silicates, - clays, - phosphates, and - carbonates;”, and the claim also recites “the at least one refractory solids is a clay” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 44, the claim recites the limitation “a grain strength … determined to EN 13055-1”. This appears to be a typographical error which should instead state “determined by EN 13055-1”. For the purposes of examination, this 
Further regarding claim 44, the claim recites the limitation “a thermal conductivity value at room temperature (20°C) yR of 5 0.26 W/m*K” without defining the variables of the equation. Please define the variables of the equation within the body of the claim. Appropriate action is required. 
Further regarding claim 44, the claim contains a narrow range or limitation followed by a more broad range or limitation that falls, where the narrow limitation falls within the broad range or limitation (in the same claim) which may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 44 recites the narrow recitation “said composite particles have a bulk density < 750 g/L”, and the claim also recites “the resultant particles in step (a3) are characterized by a bulk density <= 750 g/L” which is the more broad statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 50, the claim recites the limitation “a thermal conductivity value at room temperature (20°C) yR of 5 0.26 W/m*K” without defining the variables of the equation. Please define the variables of the equation within the body of the claim. Appropriate action is required.
Further regarding claim 50, the claim contains a narrow range or limitation followed by a more broad range or limitation that falls, where the narrow limitation falls within the broad range or limitation (in the same claim) which may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 50 recites the narrow recitation “said composite particles have a bulk density < 750 g/L”, and the claim also recites “the resultant particles in step (a3) are characterized by a bulk density <= 750 g/L” which is the more broad statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 39, 43, 44, 50, and 52 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
Claims 39 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All of the limitations of claim 39 appear in claim 38, from which claim 39 depends. Furthermore, claim 39 contains no additional limitations not likewise found in claim 38.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 43 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 43 is written with a series of and/or limitations, with the terminal and/or limitation being “producing the insulating product for the refractory industry or the insulating material as intermediate for production of such a product using the composite particles from step (a)”.  This limitation is fully disclosed by claim 38, from which claim 43 is dependent. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or 
Claim 44 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 44 recites a number of and/or decisions, with one stating “at least some of the resultant composite particles used in step (b) have a grain size of less than 5 mm”. This limitation is more broad than the limitation found in claim 38, from which this claim depends, which states “producing composite particles having a grain size of less than 5 mm”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 50 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 50 recites the limitation “at least some of the resultant composite particles in step (a3) and/or the composite particles used in step (b) have a grain size of less than 5.0 mm” which is more .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 52 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 52 recites a limitation stating it depends upon claim 43, and states that step (c) is performed after step (a) and/or after step (b), however, in claim 43 step (c) already occurs after both steps (a) and step (b), therefore this is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-44 and 48-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desiles et al. (US20170157667, hereinafter referred to as Desiles), and further in view of Byrd et al. (US20160060169, hereinafter referred to as Byrd).
Regarding claim 38, Desiles discloses a process for producing an insulating product for the refractory industry or an insulating material as intermediate for producing such a product (see Desiles at the Abstract, disclosing a method for preparing ceramic grains), having the following steps: (a) producing composite particles having a grain size of less than 5 mm, determined by sieving, in a matrix encapsulation process having the following steps (see Desiles at [0071], disclosing droplet size can be varied by changing the nozzle size, which is usually in the range of 0.01 to 10mm): (al) producing droplets of a suspension composed of at least the following starting materials: as dispersed phases (see Desiles at [0017], disclosing making a slurry comprising inorganic particles and a gelling agent, and making droplets of the slurry) (i) one or more refractory substances selected from the group consisting of refractory solids and precursors of refractory solids (see Desiles at [0017], disclosing making a slurry comprising inorganic particles).
Desiles does not disclose (ii)additionally one or more density-reducing substances selected from the group consisting of lightweight fillers having a respective bulk density in the range from 10 to 350 g/L and pyrolyzable fillers, 
Byrd is directed towards a low-density, high-strength concrete composition (see Byrd at the Abstract). Byrd teaches lightweight concretes have been developed to reduce the limiting effect of the weight of, among other things, finished concrete structures and products and uncured concrete. Such lightweight concretes (“LWC”) typically involve replacing some or all of the aggregate in a mix with another form of aggregate that is less dense than commonly-used aggregate. Such aggregate may be known as lightweight aggregate (“LWA”). LWCs often have lower strength (such as tensile, compressive, elastic modulus etc.) than a comparable concrete not using LWA, but may have higher strength-to-weight ratios due to the reduced density of the concrete and the weight for a given structure or product (see Byrd at [0005]). Byrd further teaches the glass microsphere LWA include those in which the density is about 0.15 SG, which Examiner notes that 0.15 SG is equivalent to 150 g/L (see Byrd at [0005]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Desiles to contain the low density microsphere of Byrd with a reasonable expectation of successfully providing a light-weight refractory material. 
Desiles further discloses as continuous phase (iv) a solidifiable liquid (see Desiles at [0017], disclosing the droplets are introduced in a liquid gelling-reaction medium wherein the droplets are gellified), (a2) solidifying the solidifiable liquid, such that the droplets harden to give hardened droplets and the refractory substance(s) and the density-reducing substance(s) are encapsulated in the solidifying continuous phase (see Desiles at [0017], disclosing the droplets are dried, thereby obtaining dried grains), (a3) treating the hardened droplets so as to result in said composite particles, the treating comprising a thermal treatment (see Desiles at [0017], disclosing the dried grains are sintered). 
While Desiles does not explicitly disclose wherein step (al), producing droplets of a suspension, further comprises as starting material as dispersed phase: (iii) colloidal silicon dioxide in addition to constituents (i) and (ii), Desiles does disclose the grains additionally contain silicon dioxide (see Desiles at [0024]). Because Desiles does not specify what type of silicon dioxide the grains contain, a person having ordinary skill in the art would naturally look to the prior art to determine the appropriate type of silicon dioxide to include. 
Byrd discloses the nanofiller particles are preferably dispersed throughout the bead. Suitable nanofiller particles include, but are not limited to fumed silica, and Examiner notes that fumed silica is a colloidal silicon dioxide (see Byrd at [0150]).
Therefore it would have been obvious to a person having ordinary skill in the art to select a colloidal silicon dioxide such as fumed silica as taught by Byrd when selecting a silicon dioxide source for use in the invention of Desiles with a reasonable expectation of successfully providing an insulating product for the refractory industry. 
Desiles does not explicitly disclose and/or wherein the process comprises as an additional step: (b) mixing the composite particles produced in step (a3) with a binder comprising a binder component selected from the group consisting of - alumina cements, - calcium aluminate cements, - monoaluminum phosphate or solution of monoaluminum phosphate, - monomagnesium phosphate or solution of monomagnesium phosphate, - phosphoric acid, - inorganic phosphate, - boron compounds, - magnesium sulfate or solution of magnesium sulfate, - silica sol, - sols of aluminum oxide, - plastic clays, - hydratable aluminum oxide binder, - ethyl silicate and - aluminum sulfate, however, Desiles does disclose an open-porous ceramic structure formed of a three-dimensionally interconnected network of ceramic grains joined to each with a binding agent (see Desiles at [0025]) and 
Byrd discloses mixes including cementitious materials, which may include one or more materials such as hydraulic cements, Portland cements, fly ash, silica fume (fumed silica), pozzolana cements, gypsum cements, aluminous cements, magnesia cements, silica cements, and slag cements (see Byrd at [0022]). 
Therefore, it would have been obvious to a person having ordinary skill in the art to select an aluminous cement as taught by Byrd when selecting an inorganic binder for the invention of Desiles with a reasonable expectation of successfully providing an insulating product for the refractory industry.
Regarding claim 39, claim 39 does not further limit claim 38 as discussed in the rejection under 112(d) above, thus the limitations of claim 39 are met by virtue of meeting the limitations of claim 38. 
Regarding claim 41, Desiles discloses wherein in step (al) droplets are provided by means of one or more nozzles, preferably vibration nozzles (see Desiles at [0071], disclosing the droplets are made of the slurry in a known manner of using nozzles), and/or in step (a2) the solidifying of the solidifiable liquid is induced by cooling, drying or chemical reaction and/or the solidifiable liquid used 
Regarding claim 42, Desiles discloses wherein the at least one of the refractory solids used in step (al) as refractory substance of component (i) is selected from the group consisting of: - oxides, nitrides and carbides, each comprising one or more elements from the group consisting of Si, Al, Zr, Ti, Mg and Ca, and - mixed oxides, mixed carbides and mixed nitrides, each comprising one or more elements from the group consisting of Si, Al, Zr, Ti, Mg and Ca, wherein the or at least one of the refractory solids used in step (al) as refractory 
Regarding claim 43, claim 43 does not further limit claim 38 as discussed in the rejection under 112(d) above, thus the limitations of claim 43 are met by virtue of meeting the limitations of claim 38.
Regarding claim 44, claim 44 does not further limit claim 38 as discussed in the rejection under 112(d) above, thus the limitations of claim 44 are met by virtue of meeting the limitations of claim 38.
Regarding claim 48, while Desiles does not explicitly disclose the process for producing an insulating product for the refractory industry or an insulating material as intermediate for producing such a product, having the following steps: (a) producing composite particles having a grain size of less than 5 mm, determined by sieving, in a matrix encapsulation process having the following steps: (al) producing droplets of a suspension composed of at least the following starting materials: as dispersed phases (i) one or more refractory substances 
Byrd discloses mixes including cementitious materials, which may include one or more materials such as hydraulic cements, Portland cements, fly ash, silica fume (fumed silica), pozzolana cements, gypsum cements, aluminous cements, magnesia cements, silica cements, and slag cements (see Byrd at [0022]). 
Therefore, it would have been obvious to a person having ordinary skill in the art to select an aluminous cement as taught by Byrd when selecting an inorganic binder for the invention of Desiles with a reasonable expectation of successfully providing an insulating product for the refractory industry.
Regarding claim 49, Desiles discloses wherein in step (al) droplets are provided by means of one or more vibration nozzles, and/or in step (a2) the solidifying of the solidifiable liquid is induced by cooling, drying or chemical reaction (see Desiles at [0017], disclosing introducing the droplets in a liquid gelling-reaction medium wherein the droplets are gellified) and (see Desiles at [0080], disclosing the gellification reaction is induced dependent on the type of 
Regarding claim 50, claim 50 does not further limit claim 49 as discussed in the rejection under 112(d) above, thus the limitations of claim 50 are met by virtue of meeting the limitations of claim 49.
Regarding claim 51, Desiles does not explicitly disclose the process comprising, as an additional step, - (b) mixing the composite particles produced in step (a) with a binder comprising a binder component selected from the group consisting of - alumina cements, - calcium aluminate cements, - monoaluminum phosphate or solution of monoaluminum phosphate, - monomagnesium phosphate or solution of monomagnesium phosphate, - phosphoric acid, - inorganic phosphate, - boron compounds, preferably boron oxide, - magnesium sulfate or solution of magnesium sulfate, - silica sol, and - sols of aluminum oxide, however, Desiles does disclose an open-porous ceramic structure formed of a three-dimensionally interconnected network of ceramic grains joined to each with a binding agent (see Desiles at [0025]) and Desiles teaches the binding agent is preferably an inorganic binding agent (see Desiles at [0134]). Because Desiles does not specify the type of inorganic binding agent, a person having ordinary skill 
Byrd discloses mixes including cementitious materials, which may include one or more materials such as hydraulic cements, Portland cements, fly ash, silica fume (fumed silica), pozzolana cements, gypsum cements, aluminous cements, magnesia cements, silica cements, and slag cements (see Byrd at [0022]). 
Therefore, it would have been obvious to a person having ordinary skill in the art to select an aluminous cement as taught by Byrd when selecting an inorganic binder for the invention of Desiles with a reasonable expectation of successfully providing an insulating product for the refractory industry.
Regarding claim 52, claim 52 does not further limit claim 43 as discussed in the rejection under 112(d) above, thus the limitations of claim 52 are met by virtue of meeting the limitations of claim 43.
Claims 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desiles et al. (US20170157667, hereinafter referred to as Desiles), and further in view of Byrd et al. (US20160060169, hereinafter referred to as Byrd) as evidenced by Wikipedia.
Regarding claim 40, Desiles does not disclose the colloidal silicon dioxide (iii) is an anionic colloidal silicon dioxide and/or the colloidal silicon dioxide (iii) is a dispersion comprising - an aqueous continuous phase and - a dispersed phase 
Byrd discloses the nanofiller particles are preferably dispersed throughout the bead. Suitable nanofiller particles include, but are not limited to fumed silica (see Byrd at [0150]). Byrd further teaches that such processes include water (see Byrd at [0029]). Byrd is silent as to the particle size of the silica, so a person having ordinary skill in the art would naturally look to the prior art to determine an appropriate size for the silica. 
According to Wikipedia, Fumed silica has a primary particle size of 5-50nm, which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Therefore, it would have been obvious to a person having ordinary skill in the art to select a fumed silica as taught by Byrd when selecting a silica for the invention of Desiles, and that silica would have a particle size overlapping the claimed particle size range as evidenced by Wikipedia, with a reasonable . 
Claims 53 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desiles (US20160060169) in view of Byrd (US20170157667) as applied to claim 49 above, and further in view of Li et al (US20120118574, hereinafter referred to as Li).
Regarding claim 53, Desiles in view of Li does not disclose the process wherein component (i) comprises, as refractory substances, one or more precursors of refractory solids and the treating in step (a3) comprises a thermal treatment in which the precursors are converted to a refractory solid, wherein the precursor or at least one of the precursors of refractory solids is a clay and the treating in step (a3) comprises a thermal treatment at a temperature in the range from 900 to 980°C, such that the clay is converted to a refractory solid, however, Desiles does disclose the inclusion of clay in the composition (see Desiles at [0060]). Because Desiles does not specify what type of clay to use in the composition, a person having ordinary skill in the art would naturally look to the prior art to determine the appropriate type of clay to include. 
Li is directed to compositions and methods for producing ultra-lightweight ceramic proppant (see Li at the Title). Li teaches the ultra-lightweight proppant of the present invention uses naturally occurring clays such as kaolin (see Li at 
Therefore it would have been obvious to a person having ordinary skill in the art to select kaolin as taught by Li as the clay disclosed by Desiles with a heating temperature close to touching the claimed range as taught by Li with a reasonable expectation of successfully providing an insulating product for the refractory industry. 
Regarding claim 54, Desiles in view of Li does not disclose the clay contains kaolinite and/or illite, however, Desiles does disclose the inclusion of clay in the composition (see Desiles at [0060]). Because Desiles does not specify what type of clay to use in the composition, a person having ordinary skill in the art would naturally look to the prior art to determine the appropriate type of clay to include.
Li teaches the ultra-lightweight proppant of the present invention uses naturally occurring clays such as kaolin (see Li at [0012]).
Therefore it would have been obvious to a person having ordinary skill in the art to select kaolin as taught by Li as the clay disclosed by Desiles with a reasonable expectation of successfully providing an insulating material for the refractory industry. 
Conclusion
Although not relied upon to form the basis of a rejection, Applicant should be aware of Poegel (DE2037937 with reference to machine translation via EspaceNet, hereinafter referred to as Poegel) and Gough (EP0934785, hereinafter referred to as Gough) when drafting a response to this office action. 
Poegel is directed to the production of ceramic products (see Poegel at [0001] from machine translation via EspaceNet). Poegel discloses that due to the hardening of the water glass, individual components of the raw material are closely connected (see Poegel at [0009]). Poegel discloses that in addition to clay or clay materials such as kaolin, the raw mass can also contain other raw materials containing alumino-silicate (see Poegel at [0010]). 
Gough is directed to a heat-insulating composition comprising hollow alumina and silica containing microspheres and a binder (see Gough at the Abstract). Gough teaches that examples of suitable binders include colloidal oxide such as silica derived from colloidal silica sol (see Gough at [0024]). Gough discloses the composition further comprises starch and acrylic resin (see Gough at [0027]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMERON K MILLER/Examiner, Art Unit 1731